UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 26, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number 333-111407 NATIONAL BEEF PACKING COMPANY, LLC (Exact name of registrant as specified in its charter) DELAWARE 48-1129505 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 12200 North Ambassador Drive Kansas City, MO 64163 (Address of principal executive offices) Telephone: (800) 449-2333 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer þ Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ There is no market for the Registrant’s equity.As of April 8, 2011, there were 203,990,136 Class A units and 15,545,948 Class B units outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 6. Exhibits. 21 Signatures. 22 Unless the context indicates or otherwise requires, the terms “National Beef,” “NBP,” “Company,” “we,” “our,” and “us” refer to National Beef Packing Company, LLC and its consolidated subsidiaries.As used in this report, the term “U.S. Premium Beef” or “USPB” refers to U.S. Premium Beef, LLC, a Delaware limited liability company, formerly U.S. Premium Beef, Ltd., a Kansas cooperative, which owns a majority interest in National Beef. ii Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements (unaudited). 1 Table of Contents NATIONAL BEEF PACKING COMPANY, LLC AND SUBSIDIARIES Consolidated Balance Sheets (in thousands) February26, 2011 August28, 2010 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for returns and doubtful accounts of $2,961 and $2,891, respectively Due from affiliates Other receivables Inventories Other current assets Total current assets Property, plant and equipment, at cost Less accumulated depreciation Net property, plant and equipment Goodwill Other intangibles, net of accumulated amortization of $13,812 and $13,661, respectively Other assets $ $ Liabilities and Members’ Capital Current liabilities: Current installments of long-term debt $ $ Cattle purchases payable Accounts payable – trade Due to affiliates Accrued compensation and benefits Accrued insurance Other accrued expenses and liabilities Distributions payable Total current liabilities Long-term debt, excluding current installments Other liabilities Total liabilities Capital subject to redemption Members’ (deficit) / capital: Members’ (deficit) / capital attributable to NBP ) Accumulated other comprehensive attributable to NBP 44 23 Noncontrolling interest in Kansas City Steak Company, LLC Total members’ (deficit) / capital ) $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents NATIONAL BEEF PACKING COMPANY, LLC AND SUBSIDIARIES Consolidated Statements of Operations (in thousands) 13 weeks ended 13 weeks ended 26 weeks ended 26 weeks ended February26, 2011 February27, 2010 February26, 2011 February27, 2010 Net sales $ Costs and expenses: Cost of sales Selling, general and administrative Depreciation and amortization Total costs and expenses Operating income Other income (expense): Interest income 4 6 11 34 Interest expense ) Other, net ) ) Income before taxes Income tax expense (benefit) ) Net income Net income attributable to the noncontrolling interest ) Net income attributable to NBP $ See accompanying notes to consolidated financial statements. 3 Table of Contents NATIONAL BEEF PACKING COMPANY, LLC AND SUBSIDIARIES Consolidated Statements of Cash Flows (in thousands) 26 weeks ended 26 weeks ended February26, 2011 February27, 2010 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on disposal of property, plant and equipment ) ) Amortization of debt issuance costs Write-off of debt issuance costs - Change in assets and liabilities: Accounts receivable ) Due from affiliates ) Other receivables ) ) Inventories ) ) Other assets ) ) Cattle purchases payable Accounts payable ) ) Due to affiliates 6 Accrued compensation and benefits ) ) Accrued insurance ) Other accrued expenses and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures, including interest capitalized ) ) Proceeds from sale of property, plant and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Net receipts under revolving credit lines Repayments of term note payable ) ) Borrowings of term note payable Purchase and cancellation of senior notes - ) Change in overdraft balances ) Repayments of other indebtedness ) ) Cash paid for financing costs ) ) Member distributions ) ) Distributions paid to noncontrolling interest ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash 21 18 Net increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Cash paid during the period for interest $ $ Cash paid during the period for taxes $ $ 9 Supplemental non-cash disclosures of investing and financing activities; Assets acquired through capital lease $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents NATIONAL BEEF PACKING COMPANY, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)Interim Financial Statements Basis of Presentation The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles, or GAAP, for interim financial information; therefore, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included using management’s best estimates and judgments where appropriate.These estimates and judgments affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.The estimates and judgments will also affect the reported amounts for certain revenues and expenses during the reporting period.Actual results could differ materially from these estimates and judgments.For further information, refer to the audited Consolidated Financial Statements and Notes to Consolidated Financial Statements, which are included in NBP’s Annual Report on Form 10-K on file with the Securities and Exchange Commission, or SEC for the fiscal year ended August 28, 2010.The results of operations for the interim periods presented are not necessarily indicative of the results for a full fiscal year. (2)New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board, or FASB issued Accounting Standards Update, or ASU No. 2010-06, Fair Value Measurements and Disclosures.The Update issued guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements.The guidance requires additional disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements, and the transfers between Levels 1, 2, and 3 of the fair value measurement hierarchy.This guidance will become effective for the Company’s year ending in fiscal 2012.The adoption of ASU No. 2010-06 should not significantly impact the Company’s consolidated financial position or results of operations. (3)Inventories Inventories at February 26, 2011 and August 28, 2010 consisted of the following (in thousands): February26, 2011 August28, 2010 Dressed and boxed meat products $ $ Beef by-products Supplies and other Total inventory $ $ 5 Table of Contents (4)Comprehensive Income Comprehensive income, which consists of net income and foreign currency translation adjustments, was as follows for the periods indicated (in thousands): 13 weeks ended 13 weeks ended 26 weeks ended 26 weeks ended February 26, 2011 February 27, 2010 February 26, 2011 February 27, 2010 Net income $ Other comprehensive income / (loss): Foreign currency translation adjustments 11 (4 ) 21 18 Comprehensive income Comprehensive income attributable to the noncontrolling interest ) Comprehensive income attributable to NBP $ (5)Contingencies The Company is a party to a number of lawsuits and claims arising out of the operation of its business.Management believes the ultimate resolution of such matters should not have a material adverse effect on the Company’s financial condition, results of operations or liquidity. (6)Capital Subject to Redemption At any time after certain dates, the earliest being July 31, 2010 in the case of NBPCo Holdings, the latest being July 31, 2011 in the case of certain affiliates of our Chief Executive Officer, Timothy M. Klein, or the Klein Affiliates, NBPCo Holdings and the Klein Affiliates have the right to request that the Company repurchase their interests, the value of which is to be determined by a mutually agreed appraisal process or a specified formula.If the Company is unable to effect the repurchase within a specified time, the requesting member(s) have the right to cause a sale process to commence. Generally accepted accounting principles require the Company to determine the fair value of the capital subject to redemption at the end of each reporting period.To the extent this value increases, this change in fair value is accreted over the redemption period.In determining the fair value of the capital subject to redemption held by NBPCo Holdings as of February 26, 2011, management has considered previous redemption prices, valuations of peer companies and other factors.The capital subject to redemption held by the Klein Affiliates as of February 26, 2011 was valued based upon a contractually stipulated formula. The Company accounts for changes in the redemption value of these interests by accreting the change in value from the date of change through the earliest redemption date of the respective interests.At February 26, 2011, the value of the capital subject to redemptionwas determined to be $315.9 million, which was in excess of its carrying value.The total value of the capital subject to redemption at February 26, 2011, increased by approximately $42.0 and $18.7 million compared to the value at November 27, 2011 and August 28, 2010, respectively.The carrying value of the capital subject to redemption increased through accretion during the thirteen and twenty-six week periods ending February 26, 2011 by approximately $35.7 million and $49.9 million respectively, resulting in the $310.5 million carrying value, as reflected in the accompanying consolidated balance sheet as of February 26, 2011.Offsetting the change in value of capital subject to redemption is a corresponding change in members’ capital. 6 Table of Contents (7)Fair Value Measurements The Company determines fair value utilizing a three-level fair value hierarchy that prioritizes the inputs used to measure fair value.The fair value hierarchy gives the highest priority to quoted market prices (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of inputs used to measure fair value are as follows: • Level 1 – quoted prices in active markets for identical assets or liabilities accessible by the reporting entity. • Level 2 – observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. • Level 3 – unobservable inputs for an asset or liability.Unobservable inputs should only be used to the extent observable inputs are not available. The following table details the assets and liabilities measured at fair value on a recurring basis as of February 26, 2011 and August 28, 2010 and also the level within the fair value hierarchy used to measure each category of assets (in thousands). Description February 26, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Other current assets – derivatives $ $ $ $
